COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         AMENDED ORDER GRANTING TEMPORARY RELIEF

Appellate case name:      St. Luke's Sugarland Partnership, L.L.P. et al v. Shatish Patel, M.D.,
                          Hemalatha Vijayan, M.D., Subodh Sonwalker, M.D. and Wolley
                          Oladut, M.D.

Appellate case number:    01-15-01111-CV

Trial court case number: 2011-24016

Trial court:              152nd District Court of Harris County

        On January 4, 2016, this Court entered an order granting appellant St. Luke’s Sugar Land
Partnership’s emergency motion to stay the trial court’s Order Appointing Receiver for St.
Luke’s Sugar Land Partnership, L.L.P. The receivership order was stayed pending a response
from the appellees within 10 days. This Court’s order is hereby amended to clarify that the trial
court is not precluded from entering further orders to dissolve, stay or supersede its receivership
order. See TEX. R. APP. P. 29.1, 29.2, 29.5.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: January 11, 2016